Citation Nr: 1519515	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  08-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative spondylosis and arthritis of the lumbar spine in excess of 20 percent for the period prior to June 10, 2013 and in excess of 40 percent therefrom.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected low back disability. 

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1971 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO declined to reopen a previously denied claim for service connection for a bilateral knee disorder, finding that new and material evidence had not been submitted.  By that decision, the RO also denied entitlement to service connection for spondylosis of the cervical spine, and it increased the assigned evaluation from zero to 20 percent for lumbar spine disability, effective from March 27, 2007.  The Veteran appealed this rating action to the Board. 

In a May 2011 decision, the Board, in part, determined that new and material evidence had been received to reopen a previously denied claim for service connection for a bilateral knee disability, to include as secondary to a low back disability.  The Board remanded the claim for service connection for a bilateral knee disability, to include as secondary to a low back disability on the merits, as well as the claim of entitlement to an increased rating for a low back disability in excess of 20 percent and entitlement to service connection for a cervical spine disability, to include on a secondary basis to the RO, for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration.  

By a January 2014 rating action, the RO assigned a 40 percent disability rating to the service-connected low back disability, effective June 10, 2013--the date of a VA examination report reflecting an increase in severity of this disability.  Because the increase in the evaluation of the Veteran's low back disability to 40 percent, from June 10, 2013, does not represent the maximum ratings available for this disability, her increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In view of the RO's determination, the Board has framed the increased rating issue on appeal as that reflected on the title page. 

The issue of entitlement to connection for fibromyalgia of the knees, feet and neck has been raised by the Veteran (see VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in January 2014) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  For the period prior to June 10, 2013, the service-connected low back disability has been manifested by subjective complaints of low back pain that radiated into the lower extremities with objective evidence of forward flexion of the thoracolumbar spine, at most, to 50 degrees.  There was no evidence of ankylosis of the thoracolumbar spine, incapacitating episodes during the previous 12 months with respect to the thoracolumbar spine, or neurological impairment.

2.  For the period from June 10, 2013, the service-connected low back disability has been manifested by subjective complaints of low back pain that radiates into the lower extremities, guarding and muscle spasms and objective evidence of forward flexion to 20 degrees.  There is no evidence of ankylosis of the thoracolumbar spine, incapacitating episodes during the previous 12 months with respect to the thoracolumbar spine, or neurological impairment. 

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's current bilateral knee arthritis is aggravated by gait changes that are a result of her service-connected low back disability. 

4.  A cervical spine disability was not shown in service; there is no evidence of  cervical spine arthritis within one year of service discharge in June 1991 and, the evidence of record fails to establish an etiological link between this disability and active service or that it was caused or permanently aggravated by her service-connected low back disability.

CONCLUSIONS OF LAW

1.  For the period prior to June 10, 2013, the criteria for a disability rating in excess of 20 percent disability rating for degenerative spondylosis and arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5010-5242 (2014). 

2.  For the period from June 10, 2013, the criteria for a disability rating in excess of 40 percent disability rating for degenerative spondylosis and arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5010-5242 (2014). 

3.  The criteria for service connection for bilateral knee arthritis, as secondary to the service-connected low back disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).

4.  A cervical spine disability, osteoarthritis of the cervical spine, was not incurred in service, cervical spine arthritis may not be presumed to have been incurred in service, and osteoarthritis of the cervical spine is not causally related to or aggravated by the service-connected low back disability  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Regarding the Veteran's claim for service connection for a bilateral knee disability, to include on a secondary basis, because this decision grants this issue, there is no need for further assistance in substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) .

Concerning the Veteran's claims of entitlement to an increased ratings for her service-connected low back disability and service connection for a cervical spine disability, to include as secondary to the low back disability, the Veteran was notified via an April 2007 letter of the criteria for establishing an increased evaluation and service connection for these disabilities, evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims and, therefore, appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained her service treatment records, as well as identified VA and private treatment records, to include VA treatment records uploaded to the Veteran's electronic claims file.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Regarding the Veteran's low back disability, VA examined the Veteran in July 2007, June 2011 and, more recently and pursuant to the Board's May 2011 remand directives, in June 2013 to determine the current (then) severity of her low back disability.  Copies of these examination reports have been associated with the Veteran's physical claims files.  (See July 2007, June 2011 and June 2013 VA spine examination reports).  After reviewing the claims file and performing physical examinations of and interviews with the Veteran, each examiner set forth clinical findings referable to the lumbar spine that are adequate upon which to evaluate the low back disability under the regulatory criteria.  

The Veteran's representative has argued that the Veteran's increased rating claim should be remanded for a VA neurological examination to determine the extent of any neurological impairment caused by the service-connected low back disability, pursuant to the Board's May 2011 directives.  The representative also argued that it was unclear from the VA examination whether the Veteran had ankylosis of the lumbar spine.  (See March 2015 Informal Hearing Presentation at pages (pgs.) 8, 9).  The Board notes that during June 2011 and June 2013 VA examinations of the Veteran,  the VA examiners specifically concluded that there were no abnormal  findings in an anatomic spinal nerve distribution and no evidence of signs or symptoms of radiculopathy or any neurological abnormalities or findings related to a thoraolumbar spine condition (e.g., bowel or bladder impairment), respectively.  (See June 2011 and June 2013 VA examination reports, pgs. 2, 5, respectively).  In addition, while these VA examiners did not make specific clinical findings as to whether the Veteran had ankylosis of the cervical spine, the Veteran demonstrated forward flexion of the cervical spine to 50 and 20 degrees, respectively upon clinical evaluation.  Thus, while flexion of the thoracolumbar spine was limited to 50 and 20 degrees, respectively, this range of motion does not indicate a fixation of the spine.  

Notwithstanding the foregoing, a July 2007 VA examiner specifically determined that the Veteran did not have ankylosis of the spine.  (See July 2007 VA spine examination reports).  Thus, the Board finds the June 2011 and June 2013 VA examinations to have substantially complied with the Board's May 2011 remand directives in evaluating the service-connected low back disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The July 2007, June 2011 and June 2013 examination reports are considered adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Concerning the Veteran's claim for service connection for a cervical spine disability, VA examined the Veteran in June 2011 to determine the etiology of this disability.  The VA examiner provided a supplemental opinion in November 2012.  Copies of these examination reports have been associated with the Veteran's physical claims file.  The Board finds that June 2011 examination report and November 2012 opinion more than adequate to determine the etiology of the Veteran's cervical spine disorder because they were predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record, physical examination (June 2011), and provided a sufficient evidentiary basis for the claim for service connection for a cervical spine disability, to include on a secondary basis, to be adjudicated.  The VA examiner specifically addressed the aggravation component of the Veteran's secondary service connection claim, as specifically directed by the Board in its May 2011 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for a cervical spine disability, to include on a secondary basis, has been met.

In light of the foregoing, the Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the increased rating and service connection claims decided herein such that no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

II. Merits Analysis

A. Increased Rating Claims

The Veteran seeks disability ratings in excess of 20 percent for her service-connected low back disability prior to June 10, 2013 and in excess of 40 percent therefrom.  After a brief discussion of the general laws and regulations pertaining to increased regulations and rating spinal disabilities, the Board will address each period separately in its analysis below.  

Increased Rating-general criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Orthopedic-rating criteria

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).

Spine Rating Criteria

The Veteran seeks an increased disability rating in excess of 20 percent for her service-connected low back disability for the period prior to June 10, 2013 and 40 percent therefrom.  

In late March 2007, VA received the Veteran's claim for increased compensation for her service-connected low back disability.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in late March 2007).  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine:

A 20 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

i) Prior to June 10, 2013

The Board finds that the preponderance of the evidence of record is against an increased rating in excess of 20 percent for the service-connected low back disability for the period prior to June 10, 2013

As noted above, to warrant a 40 percent rating under the General Ratings Formula, there must be evidence of flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Neither one of these criteria has been met during the appeal period.  VA treatment and examination reports, dated from 2007 to 2011, reflect that flexion of the lumbar spine was limited, at most, to 50 degrees.  (See July 2007 and June 2011 VA spine examination reports).  The July 2007 VA examiner specifically concluded that there was no evidence of any ankylosis of the lumbar spine.  (See July 2007 VA spine examination report).  While flexion of the thoracolumbar spine was limited to 50 degrees, this range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis is not warranted.  Thus, because the Veteran's limitation of flexion of the thoracolumbar spine has never been shown to be 30 degrees or less, nor is there evidence of favorable ankylosis of the entire thoracolumbar spine, the assignment of a higher 40 percent rating is not warranted for service-connected thoracolumbar spine under the General Ratings Formula for spine disabilities for the period prior to June 10, 2013.  Based on the above examination findings, ratings in excess of 40 percent are also not warranted.

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a Diagnostic Code 5243, concerning IVDS based on incapacitating episodes during the prescribed period, the Board has reviewed the evidence of record and cannot find evidence of physician prescribed bedrest as required under the above-cited schedular criteria.  The July 2007 and June 2011 VA examiners indicated that the Veteran did not have IVDS or incapacitating episodes, respectively.  (See July 2007 and June 2011 VA spine examination reports).  As such, the Board finds that the Veteran has not had incapacitating episodes that warrant the criteria for a 40 percent or higher evaluation under the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes for the period prior to June 20, 2013.  Id.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim.  The Board finds that an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness for the period prior to June 10, 2013.  During this period, the Veteran complained of having experienced daily low back pain that radiated into her lower extremities.  (See July 2006 report, prepared by Dr. H. C. and July 2011 VA examination report).  The Veteran maintained that she received epidural shots to relieve her flare-ups of low back pain that occurred every three (3) to six (6) months.  (See June 2011 VA spine examination report.)  

Yet, despite these complaints, Veteran had full range of motion of the thoracolumbar spine upon evaluation by Dr. H. C. in July 2006 and did not have additional limitation of motion of the lumbar spine after repetitive use testing upon examination by VA in July 2007 or July 2011.  (See July 2006 report, prepared by Dr. H. C. and July 2007 and July 2011 VA examination reports).  The July 2007 VA examiner reported that the Veteran's low back disability had, at most, a moderate (italics added for emphasis) impact on her ability to perform chores, exercise, shop, and to engage in recreation and traveling.  In addition, the July 2011 VA examiner noted that despite her low back pain, the Veteran had not reported any change in her job duties (i.e., the Veteran is a full-time VA employee).  Furthermore, while the Veteran was unable to perform backward extension of the thoracolumbar spine during the July 2011 VA examination, that same examination report, as well as a July 2007 VA examination report, showed that she had forward flexion of the lumbar spine to 50 degrees on repetitive testing of the thoracolumbar spine.  The Veteran's forward flexion is substantially greater than what is necessary to warrant a rating in excess of what he is currently assigned, even considering pain.  

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) clarified that there is a difference between pain that may exist on joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)). Here, despite pain, the Veteran was able to demonstrate 50 degrees of forward flexion of the thoracolumbar spine.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 40 percent evaluation.

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the period prior to June 10, 2013.  Indeed, Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Bierman v. Brown, 6 Vet. App. 125 (1994); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities arising from a single disease entity are to be rated separately].  

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, the Board finds that the preponderance of the evidence is against a separate neurological rating for the period prior to June 10, 2013.  The Board observes that the Veteran complained of low back pain that radiated into her lower extremities during the prescribed period and that her treating physician, Dr. S. S., indicated in an August 2011 report that her left patellar reflex was slightly diminished as compared to the right, which indicated a nerve root process.  Yet, Dr. S. S. noted that motor function had been retained.  (See August 2011 report, prepared by Dr. S. S.).  There was no confirmation of any numbness or weakness of the lower extremities upon clinical evaluation by Dr. C. H. in 2006 or VA in July 2007 and June 2011.  Neurological and sensory examinations were entirely normal.  (See July 2006 report, prepared by Dr. C. H. and VA spine examination reports, dated in July 2007 and June 2011).  Thus, in view of the absence of any confirmation of any neurological impairment upon examination by Dr. C. H. in 2006 or VA in 2007 and 2011, the Board finds that the preponderance of the evidence is against a separate neurological rating for the period prior to June 10, 2013.  

Period from June 10, 2013

The Veteran seeks a disability rating in excess of 40 percent for the service-connected low back disability during this period.  The Board finds that the preponderance of the evidence of record is against a rating excess of 40 percent for the period from June 10, 2013 to the present under the General Rating Formula and the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

 The Board finds that for the period from June 10, 2013 to the present, an increased disability rating in excess of 40 percent for the service-connected low back disability is not warranted under the General Rating Formula.  As noted above, to warrant a 50 percent rating under the General Rating Formula, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  This has not been met in this case.  While a June 2013 VA examiner did not specifically indicate whether there was evidence of any spinal ankylosis, the Veteran demonstrated forward flexion of the thoracolumbar spine to 20 degrees.  (See June 2013 VA examination report).   Thus, while flexion of the thoracolumbar spine was severely limited to 20 degrees, this range of motion does not indicate a fixation of the spine.  Thus, the assignment of a higher 50 percent rating is not warranted for the service-connected low back disability for the period from June 10, 2013 to the present.  A 100 percent rating is also not warranted, in the absence of ankylosis of the entire spine.

In addition, aside from complaints of low back pain at the above-cited VA examination, the Veteran did not report, nor does the objective evidence of record disclose, that she had any incapacitating episodes as a result of her service-connected low back disability during the prescribed period.  The June 2013 VA examiner specifically indicated that the Veteran did not have intervertebral disc syndrome with incapacitating episodes of the thoracolumbar spine.  Id.  Thus, the Board finds that an initial disability rating in excess of 40 percent for the low back disability for the period from June 10, 2013 to the present is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the prescribed period.

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the prescribed period.  Here, the Board finds that the preponderance of the evidence of record is against a separate neurological rating for the period from June 10, 2013.  The June 2013 VA examiner specifically indicated that the Veteran did not demonstrate any radicular pain or any other signs or symptoms due to radiculopathy, or any other neurological abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  Id.  In view of the foregoing, the Board finds that the preponderance of the evidence of record is against a separate neurological rating for the period from June 10, 2013.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the period from June 10, 2013 to the present.  The Board observes that the Veteran complained of low back pain and that she had pain on movement of the thoracolumbar spine during the June 2013 VA examination.  The Board finds the Veteran's descriptions of her own spine symptomatology to be both competent and credible.  Forward flexion of the Veteran's lumbar spine was limited to 20 degrees during the above-cited VA spine examination, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing so as to have resulted in unfavorable ankylosis of the entire thoracolumbar spine, as is required for the assignment of the next highest disability rating [50 percent] under the General Rating Formula.  The VA examiner determined that the Veteran's low back disability did not impact her ability to work.  Id.  Thus, while it is clear that the Veteran experiences functional loss due to her low back pain and pain on movement, such loss does not more closely approximate the criteria contemplated by the assignment of a higher disability rating [50 percent] under 38 C.F.R. §§ 4.40 and 4.45; Mitchell supra. 

Hart Considerations

The Veteran's low back symptoms have remained constant throughout the course of the period on appeal as demonstrated by similar findings on examinations by Dr. C. H. in 2006 and VA in 2007, 2011 and 2013.  As such, staged ratings are not warranted for the low back disability other than those previously awarded for the prescribed periods on appeal.  See Hart, supra. 

Extraschedular Consideration

In evaluating the Veteran's claim for increased ratings for her low back disability in excess of 20 and 40 percent for the prescribed periods on appeal, the Board also has considered whether she is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluations for her levels of impairment from her service-connected low back disability.  In other words, she does not have any symptoms from this disability that are unusual or different from those contemplated by the schedular criteria.  

In addition, the June 2013 VA spine examiner noted that the Veteran's low back disability had not interfered with her ability to work.  In fact, the Veteran has remained employed full-time at a local VA RO throughout the entire appeal period.  (See July 2007 and June 2013 VA examination reports).  The available schedular evaluations for the service-connected low back disability are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun.

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor her representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Total disability rating based on individual unemployability due to service-connected disabilities (TDIU) 

The Board also notes that the Court has held that the issue of entitlement to a TDIU may be reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  As noted above, the Veteran is employed full-time, and a VA examiner has opined that her low back disability does not interfere with her employment.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

B. Service Connection Claims-Bilateral Knee and Cervical Spine Disabilities

The Veteran seeks service connection for bilateral knee and cervical spine disabilities, to include as secondary to her service-connected low back disability.  After a brief discussion of the general regulations pertaining to direct and secondary service connection, the Board will discuss each disability separately in the analysis below. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease, such as arthritis, is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary Service Connection-criteria

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2014). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability, to include as secondary to her service-connected low back disability.  The Veteran has been diagnosed as having bilateral knee osteoarthritis.  (See June 2011 and November 2012 VA examination report and opinion, respectively).  Thus, the crux of the Veteran's claim for service connection for a bilateral knee disability on a secondary basis hinges on whether or not there is evidence demonstrating that her bilateral knee disability has been caused or permanently worsened by the service-connected low back disability.  The Board finds that the evidence is in equipoise as to whether the Veteran has a bilateral knee disability, osteoarthritis of the knees, as secondary to her service connection low back disability; thus, the claim will be granted on a secondary basis, as explained in the analysis below.  As this claim will be granted on a secondary basis, the Board finds that there would be no useful purpose in addressing the theories of direct or presumptive service connection in its analysis below.

There are private and VA opinions that are supportive of and against the claim for service connection for a bilateral knee disability as secondary to the service-connected low back disability. 

Evidence in support of the claim is a September 2008 statement, prepared by Dr. S.  S., the Veteran's treating physician.  Dr. S. S. stated that the Veteran had "recent knee surgery because of degeneration of her joint from her rheumatological condition."  Dr. S. S. further indicated that "[t]he purpose of this letter is to attest to the fact that her underlying arthritic condition contributed to her military disability. Much of the physical strain of military service was exacerbated by her rheumatological condition."  Dr. S. S.'s statement seems to suggest that the Veteran's rheumatologic condition was aggravated by her period of service, and that this has led to the degenerative arthritis in her knees.  It is also noted that the Veteran has described her lumbar spine disability as rheumatoid arthritis . While Dr. S. S.'s statement is unclear, it does suggest a link between the Veteran's currently diagnosed bilateral knee disorder and her period of service, or her service-connected lumbar spine disability.  

In an August 2011 statement, Dr. S. S. provided a more definitive statement relating the Veteran's bilateral knee disabilities to the service-connected lumbar spine disability.  Dr. S. S. noted that he had reviewed the Veteran's service treatment records, which revealed that she had injured her low back as a result of a fall in 1985.  Dr. S. S. related that the Veteran had constant pain in her low back and bilateral legs.  Dr. S. S. opined, in pertinent part, that the Veteran had been experiencing a worsening of her low back symptoms that had contributed to her chronic pain and abnormal gait that had exacerbated the degenerative process in her knees.  Dr. S. S. further stated that although the Veteran had some degree of rheumatological disease, that there was no doubt that her originating injury in the late 1980s had contributed to a worsening of her "present physical symptoms."  In this regard, Dr. S. S. described a discrepancy in the deep tendon reflexes in her left lower extremity, as compared to her right lower extremity.  Overall, Dr. S. S. concluded, "[h]er present degree of disability from chronic pain originated from the initial fall which occurred while on active military duty.  One can debate the contribution of degenerative arthritis but there is no doubt that the injuries sustained while on active military duty significantly has contributed to her present disability and even worsened the degenerative arthritis.  It was not until her fall that she started having pain and the pain has continued to progressively worsen.  I feel that she has significant lumbar disease which contributes to the chronic pain and abnormal gait."  (See September 2008 and August 2011 opinions, prepared by S. S., M. D.)   

Recognition is given to the fact that Dr. S. S.'s opinions were based on a several-year history of having treated the Veteran, which gave him intimate knowledge of her body mechanics and her bilateral knee and low back disabilities and by that basis alone his opinions are found to be probative.  In addition, Dr. S. S. provided medical reasoning for his conclusions in his August 2011 opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Evidence against the claim includes an October 2008 opinion, provided by S. F., M. D.  Dr. S. F. noted that the Veteran had complained of a lot of joint pain, especially in her knees and low back and neck for the previous 10 to 12 years (i.e., 1996-1998).  Dr. S. F. noted that the Veteran had an appropriate degree of osteoarthritis changes for her stated age.  Dr. S. F. entered an assessment of fibromyalgia  Dr. S. F. concluded that fibromyalgia, a disability for which service connection has not been awarded, was the major cause of the Veteran's musculoskeletal pain.  (See October 2008 opinion, prepared by Dr. S. F.).  The Board finds this opinion to be of minimal probative value because the Dr. S. F. did not provide any rationale for his opinion.  This opinion is deemed inadequate as there was no basis for its rationale.  Nieves, supra. 

Other evidence against the claim includes a VA examiner's June 2011 and November 2012 opinions.  After a review of the Veteran's claims file and physical evaluation of the Veteran's knees, the VA examiner diagnosed the Veteran with degenerative osteoarthritis of the knees secondary to aging.  The VA examiner reasoned in June 2011 that there was no evidence in the medical records in the claims file that established a medical connection between her lumbar spine and her knees.  The VA examiner further opined that there was no evidence in current medical literature that osteoarthritis in the spine caused osteoarthritis in the knees.  (See June 2011 VA orthopedic examination report).  The June 2011 VA examiner provided an addendum opinion in November 2012.  In that report, the VA examiner opined that her previous opinion of June 2011 remained unchanged with respect to the claimed relationship between the Veteran's knees and her low back disability.  In this regard, the VA examiner opined that the Veteran's bilateral knee disorder was not at least as likely as not aggravated beyond its natural progression by the service-connected low back disability.  The VA examiner reasoned that there was no documentation of symptoms in the Veteran's knees in her service treatment records, to include permanent worsening when she complained about her back.  The VA examiner maintained that the Veteran's knee complaints in August 1980 and July 1988 showed normal range of knee motions and were not contemporaneous with her back complaints.  (See November 2012 VA opinion).  The Board finds the VA orthopedic examiner's conclusions to be of high probative value in evaluating the Veteran's claim because it is well-supported with medical reasoning.  Nieves, supra. 

In view of the probative opinions of Dr. S. S. in support of the claim and the VA orthopedic examiner's opinions against the claim, the evidence is in equipoise. Service connection for a bilateral knee disability, osteoarthritis of the knees, as secondary to the service-connected low back disability, is, therefore, granted.

ii) Cervical Spine Disability

The Board finds, and as will be explained in more detail below, that the preponderance of the competent and credible evidence of record is against an award of service connection for cervical spine disability on direct and secondary service connection bases.  The Board will address each theory of service connection separately in its analysis below.

Secondary Service Connection

The evidence is against a finding that the Veteran's diagnosed chronic osteoarthritis of the cervical spine and cervicalgia have been caused or aggravated by (permanently worsened) the service-connected low back disability. There are VA opinions that are against the secondary service connection components of the claim. 

Evidence against the claims are a VA examiner's June 2011 and November 2012 VA opinions.  After a review of the Veteran's medical records and physical evaluation of her cervical spine in June 2011, the VA examiner diagnosed the Veteran as having degenerative osteoarthritis of the cervical spine related to aging.  The VA examiner opined that there was no evidence in current medical literature that osteoarthritis in the cervical spine was caused or aggravated by osteoarthritis of the lumbar spine.  The VA examiner reasoned that osteoarthritis in one location did not cause osteoarthritis in another location and that current medical literature did not identify a mechanism by which osteoarthritis in one part of the spine affected other locations in the spine.  In a November 2012 opinion, the VA examiner indicated that her June 2011 opinion remained unchanged.  She noted that the Veteran's service treatment records showed neck complaints, that were not due to her spine, such as a neck strain in May 1975 and an April 1978 report reflecting that she had a tender cervical neck when seen for swollen glands.  Overall, the VA examiner concluded in her opinions that the Veteran had developed osteoarthritis of  the cervical spine as a result of aging.   (See June 2011 VA spine examination report and November 2012 opinion).  

The Board finds the VA examiner's June 2011 and November 2012 opinions to be of high probative value in addressing the secondary service connection component of the claim for service connection for a cervical spine disability.  The VA examiner provided an adequate rationale based on a review of the entire medical record, to include the above-cited service treatment records and medical knowledge as the basis of her opinion.  Nieves, supra.  The VA examiner's opinions are uncontroverted and are against the claim.  Accordingly, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for a cervical spine disability as secondary to the service-connected low back disability.

Direct Service Connection

The Board finds, and as will be explained in more detail below, that the preponderance of the competent and credible evidence of record is against an award of service connection for a cervical spine disability on a direct incurrence basis. The evidence is against a relationship between the Veteran's diagnosed osteoarthritis of the cervical spine and cervicalgia (see October 2008 report, prepared by S. F., M. D.) and her period of military service.

As the Veteran has been diagnosed as having osteoarthritis of the cervical spine and cervicalgia, Shedden/Caluza element number one (1), evidence of a current disability, has been met. 

With regards to Shedden/Caluza element (2), evidence of an in-service disease or injury, the Veteran's service treatment records show that she was seen for neck strain in May 1975 and an achy feeling in her neck from flu-syndrome and sinusitis in January 1976.  In April 1978, the Veteran was seen for neck pain that was a result of cervical adenitis and acute pharyngitis.  A February 1991 retirement examination report reflects that the Veteran's neck was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran related that she had had swollen or painful joints and arthritis, rheumatism or bursitis.  The examining clinician noted that this was in reference to other musculoskeletal joints, not the Veteran's neck/cervical spine.  As the Veteran received treatment for a neck sprain and neck pain secondary to flu-like syndrome, cervical adenitis and acute pharyngitis, the Board finds that Shedden/Caluza element number two (2), evidence of in-service disease or injury, has been met.

The Veteran's claim fails on the basis of Shedden/ Caluza element (3), evidence of nexus to military service.  There are VA opinions that address the direct service connection component of the Veteran's claim for service connection for a cervical spine disability and they are against the claim.  After a review of the record in June 2011 and November 2012 and physical evaluation of the Veteran's cervical spine (June 2011), a VA examiner opined, that it was less likely than not that there was a connection between her current neck condition and military service.  The VA examiner reasoned that the Veteran's service treatment records did not document a  persistent abnormality in her neck.  Rather, the records, according to the VA examiner, showed neck complaints that were associated with other pathologies, such as swollen glands.  Overall, the VA examiner opined that the Veteran's osteoarthritis of the cervical spine was a result of age.  (See June 2011 VA spine examination report and November 2012 opinion).  

The VA examiner's June 2011 and November 2012 opinions are against the claim for service connection for a cervical spine disability on a direct incurrence basis and are uncontroverted.  The Board finds these opinions to be of high probative value in evaluating the above-cited claim on a direct incurrence basis.  The VA examiner's June 2011 and November 2012 opinions are clearly based upon a comprehensive and factually accurate review of the record, namely the Veteran's service treatment records, and evidence from all sources and are therefore highly probative.  Nieves, supra.  For these reasons the Board finds the VA opinions to be probative with regards to the question of medical nexus of the Veteran's cervical spine disability to her period of military service. 

In addition, as there is no evidence of any arthritis of the cervical spine manifested to a compensable degree within one year of the Veteran's discharge from active military service in June 1991, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Conclusion

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as neck pain because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of neck symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  As discussed in the preceding analysis, the Veteran's service treatment records show that her neck symptomatology was acute, associated with other pathologies, such as swollen glands, and resolved by service separation in 1991.  The Veteran's neck was evaluated as normal at service discharge in February 1991, and during a November 1991 VA examination, just five (5) months after service discharge.  When examined by VA in November 1991, the Veteran complained of low back, feet and knee pain, but did not make any statements referable to her neck.  A neck/cervical spine disability was not found at that time.  (See November 1991 VA examination report).  Furthermore, the initial post-service evidence of any cervical pathology or problems was in January 2005, over a decade after service discharge in June 1991.  At that time, the Veteran was noted to have been in extreme pain and was instructed to continue with physical therapy and her cervical collar.  (See January 2005 report, prepared by S. S. CRNP).  Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of cervical symptomatology since service discharge to lack credibility.

Consideration is also given to the Veteran's assertion that her current cervical spine disability is related to her active service or to her service-connected low back disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, cervical spine disability, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A cervical spine disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the cervical spine and other specific tests (e.g., x-rays, MRIs) are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report neck pain. However, there is no indication that the Veteran is competent to etiologically link her diagnosed cervical spine disability and period of military service or to her service-connected low back disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claim for service connection for a cervical spine disability, to include as secondary to the service-connected low back disability, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for degenerative spondylosis and arthritis of the lumbar spine in excess of 20 percent for the period prior to June 10, 2013 and 40 percent therefrom is denied.

Service connection for a bilateral knee disability, osteoarthritis of the knees, as secondary to a service-connected low back disability, is granted. 

Service connection for a cervical spine disability, to include as secondary to a low back disability, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


